Title: To George Washington from Major General Alexander McDougall, 23 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks Kill [N.Y.] 23d May 1779.

Since I came last to these posts, I have generally been under no apprehension, of an attack from the Enemy. The reasons which induced me to be of this opinion, were that the Enemy had no object beyond them, equal to the risque of the enterprise. And he cou’d not hope, to carry the Works before the Grand-Army and the Troops in Connecticut wou’d arrive to succour the Posts. But as this Conduct has, almost in every instance, bafled all conjecture, and he has scarsely in one instance, acted as an Enemy wou’d do in his circumstances. I have now my doubts about it. I think the inclosed intelligence, renders an Attack probable and if he shou’d be successfull, it wou’d in the present State of our Affairs, be advancive of his Object. You have the Intelligence in the same Ideas it was given to me. Two Days ago Sincoes and Lord Cathcarts Corps, moved out on this side of the Bridge, they are composed of Horse and Foot. The former with a Troop from Long-Island annexed to Colo. Emmericks, I imagine they will amount to near 200 Horse, exclusive of the 17th light Dragoons. I am not without anxiety for my detachments on the Lines; They however have the most particular Orders I can give them, to Guard against Surprise. It will not be expedient to reinforce them, as it will take too much of my Strength remote from the post. And if I call them off, the Enemy will derive many Supplies from the Country, which our Army will want, when the Campaign is opened, and prevent our Friends carrying on their Agriculture. I have the honor to be Your Excellencys Most Obedient and Most Humble Servant
Alexr McDougall
P.S. The two New-Hampshire Regiments marched from hence in the morning of the 17th Instant.
